Citation Nr: 1111669	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-30 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left foot disability characterized by degenerative changes, multiple minor joints, with gouty arthritis, status post arthrodesis, first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision rendered by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2006, the Veteran and his spouse testified during a hearing at the RO before the undersigned.  A transcript of the proceeding has been associated with the claims folder.  In a May 2009 statement, the Veteran withdrew a February 2009 request for a Board hearing.

This matter was previously before the Board and was remanded in January 2008 and January 2009.  The Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and so the Veteran could undergo VA examinations.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

VA regulations state that gout is to be rated under Diagnostic Code 5002 as rheumatoid arthritis.  This Diagnostic Code dictates that rheumatoid arthritis is rated differently depending on whether it is an active process or an inactive process with chronic residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2010).  The current competent evidence of record indicates that the Veteran's gout is currently inactive, but it does not clearly state whether the Veteran's gout was an active or inactive process for the entire period on appeal.  According to the September 2009 VA examination report, the examiner's rationale as to why the Veteran's gout is currently inactive includes that his Allopurinol and Colchicine used to treat his gout have been expired and discontinued or not filled for over 6 months.  It was further noted that his uric acid level in June 2008 was normal.  However, the time period on appeal stems from November 2001.  Since it is unclear if the Veteran's service-connected gout of the left foot was an active or inactive process for the entire period on appeal, an addendum is necessary.  The Board must remand the claim for an additional VA opinion to address the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (A medical opinion is adequate if it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one).  

In addition, the Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that, as part of the duty to assist, the Secretary shall make reasonable efforts to obtain relevant records (including private records) that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA is obligated to assist the claimant in obtaining relevant records, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. See 38 C.F.R. § 3.159 (c), (d).  It appears that there may be additional VA treatment records dating from July 2008 to the present that are not associated with the Veteran's claims file.  Attempts should be made to obtain these records on remand.  See 38 U.S.C.A. § 5103A(b)(1).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all outstanding records of the Veteran's treatment for any left foot disability characterized by degenerative changes, multiple minor joints, with gouty arthritis, from the Austin VA Medical Center from July 2008 to the present.

2.  Thereafter, the Veteran's entire claims folder should be returned to the VA examiner(s) who conducted the VA joints examination in September 2009 for an addendum regarding the severity of the Veteran's left foot disability characterized by degenerative changes, multiple minor joints, with gouty arthritis.  The examiner is requested to review all pertinent records associated with the claims file and address the following matters:

A) The examiner is requested to address whether (i) the Veteran's left foot gout has been an active process or an inactive process with chronic residuals, and (ii) whether the condition has otherwise changed (worsened, improved, stayed the same) during the period dating from November 2001 to the present (for purposes of providing evidence as to whether staged ratings may be warranted).  

B) For any time during this period in which the examiner determines that the Veteran's gout has been an active process, the examiner is requested to describe the impairment of health experienced by the Veteran as a result of his service-connected left foot gout, as well as indicate the frequency of incapacitating exacerbations of this condition.

C) For any time during this period in which the examiner determines that the Veteran's left foot gout has been an inactive process with "chronic residuals", the examiner is requested to describe any chronic residuals noted in the record. 

D)  The examiner is requested to clarify the following statement included in the prior opinion:  "The patient suffers from residual pain in the left foot but since the patient has a service connected disability for the left foot status postoperative arthrodesis of the first metatarsophalangeal joint as well as gout it is impossible to resolve the issue of whether there is residual in the left foot due to gout or if the findings are due to the service-connected left foot condition WITHOUT RESORT TO MERE SPECULATION."  Clarification is required concerning this statement as it appears to reflect some confusion as to the nature of the Veteran's service-connected condition which includes both gouty arthritis and degenerative changes of the first metatarsophalangeal joint of the left foot.  Accordingly, there is no need to distinguish between these two aspects of the service-connected condition.  However, if the examiner is of the opinion that other conditions of the left foot may be etiologically related to this service-connected condition (which may have been the intent of the above statement), then an opinion is requested to address that matter.  

Should the examiner who conducted the Veteran's most recent VA examination in September 2009 be unavailable, the Veteran should be afforded a new examination which addresses both the opinions requested in the Board's January 2009 remand and this remand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The claims folder must be made available to and reviewed by the examiner.  The rationale for all findings and conclusions should be set forth in a legible report.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion without resort to mere speculation, he or she should so indicate and discuss in detail why an opinion cannot be provided.

3.  After all of the above has been completed, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


